| Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.1 Page 1 of 33

AO 106 (Rev. 04/10} Application for a Search Warrant

 

F

UNITED STATES DISTRICT COURT

for the
‘Southern District of Califomia 9"

  

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

      

CLE

or IS DiS
SOUTHERN
BY

Case No. DRS FEIC

Black Doppio Cellular Phone
IMEI: 352897084359861

wf

FPF#: 2019565100003501-0001 ze
APPLICATION FOR A SEARCH WARRANT 19 M J Z S96

Ne et ee Nt ee! ee!

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or deseribe the

praperts tp be searched ng Sive its location):

 

located in the Southern District of California , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B

The basis for the search under Fed. R. Crim. P. 41 (¢) 18 (check one or more):
ot evidence of a crime;

& contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
8 USC1324(a){2\(BYyii) & 18 8 USC 1324(a)(1)(A)(i} & (v)(II) - Attempted Bringing in Aliens Without
USC 2 - Attempted Bringing in Presentation: 8 USC 1324(a)(1)(A){ii) & (v){I) - Conspiracy to Transport Aliens: 8
Aliens for Financial Gain; USC 1325(a)(1) & 18 USC 2 - Attempted Improper Entry & Aiding & Abetting

The application is based on these facts: ;
See Affidavit of Roland V. Nagel '., Border Patrol Agent - Intelligence

eal

O Continued on the attached :sheet.

f Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the ched sheet.
Li amen nn

 

 

maf COUP
1 OF CALIFORNIA

CHEPUT YY

 

/ Nex At Applicant's signature

Roland V, Al, Jr., Border Patroi Agent - intelligence
Printed name and title

Sworn to before me and signed in my presence.

Date: Cte LA/ ——

Judge's signature
City and state: San Diego, CA The Honcrable William V, Gallo, Magistrate Judge

Printed name and title

 

 
0 OW NDA HN BR WN

NB BR BRO BRD BRD ORD OR ems
PRRRRPBRRBESRARARPaBoOLS

 

 

Case 3:19-mj-02356-WVG Document 1 Filed 06/05/19 PagelD.2 Page 2 of 33

New / AFFIDAVIT
~~ ~T, Roland V. Negat Jr: U:S: Border Patrol Agent, after being duly sworty states ~~ fo
INTRODUCTION
1. I make this affidavit in support of applications for warrants for six (6) cellular

phones and two (2) Global Positioning Satellite (“GPS”) devices seized from a February
8, 2019 maritime human smuggling event. These cellular phones and GPS devices are

described as follows:

a. Black Doppio Cellular Phone
IMET: 352897084359861
FPF#: 2019565 100003501-0001
(“Target Phone 1”)

b. — Black Samsung Cellular Phone
IMEI #: 35073065603945
Owner: Arturo MEDINA-Moreira
FPF#: 2019565 100003502-0001
(“Target Phone 2”)

C. Black NYX Cellular Phone
IMET: 35253309459477
Owner: Arturo MEDINA-Moreira
FPF#: 2019565 100003502-0002
(“Target Phone 3’)

d. White/Red Senna Cellular Phone
IMEI: 352546096125527
Owner: Danny CHULIM-Coli
FPF#: 2019565 100003503-0002
(“Target Phone 4”) .

e. Black ZTE Cellular Phone
SN: 32037716303 1
Owner: Danny CHULIM-Coli
FPF#: 2019565 100003503-0001
(“Target Phone 5”)

 

 

 
C0 Oo YD A wu &B WN &

we] BR BRD BO ORD ODD ORD im eee ea ee

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.3 Page 3 of 33

f. Black Alcatel Cellular Phone
IMET: 015109004653533

FPF#: 2019565100003516-0001
(“Target Phone 6”)

g. Garmin Nuvi GPS 1490
S/N: 1Q0062736
FPF#: 2019565 100003501-0006
(“Target GPS Device 1”)

-h. Garmin GPS Map 172C
SN: 65811928
FPF#: 2019565100003501-0004
(“Target GPS Device 2”)

further described in Attachments A-1 through A-8, respectively, and incorporated herein
by reference. These devices currently are in the possession of San Diego Sector Asset
Forfeiture Office at the Chula Vista Border Patrol Station, located at 311 Athey Ave, San
Ysidro, California 92173.

2. I seek authority to search the Target Phones 1 through 6 and Target GPS
Devices 1 through 2 for evidence of illegal activity, described more fully in Attachment
B (incorporated herein by reference), for violations of: Title 8, United States Code, Section
1324(a)(2)(B)(ii) and Title 18, United States Code, Section 2 -- Attempted Bringing in
Aliens for Financial Gain and Aiding and Abetting; Title 8, United States Code, Sections

1324(a)(1)(A)G) and (v)dI]) -- Attempted Bringing In Aliens Without Presentation and |

Aiding and Abetting; Title 8, United States Code, Sections 1324(a)(1)(A)(ii) and (v)() —
Conspiracy to Transport Aliens in the United States; and, Title 8, United States Code,
Section § 1325(a)(1) and Title 18, United States Code, Section 2 -- Attempted Improper
Entry and Aiding and Abetting. I seek authority to search Target Phone 1 and Target
GPS Devices 1 and 2 from March 1, 2018 (when Jorge Luis Gomez-Espinoza, the pilot of

a vessel with smuggled aliens, claimed he began smuggling aliens for a human smuggling

| organization) through February 9, 2019 (the date after the apprehension). I seek authority

to search Target Phones 2 through 6 from January 1, 2019 (the approximate date that the
2

“Owner Femando MORALES: Craig co ome

 

 

 
OD ON A WA Bw HL

Be NM BO RD BO BD BD BRD BRD OOOO me ee ee
Oo ss BH we SF WD HY YF SCS Oo OH sD we fF WwW HB KF S&S

 

 

Case 3:19-mj-02356-WVG Document 1 Filed 06/05/19 PagelD.4 Page 4 of 33

majority of the smuggled aliens began their communications to be smuggled into the

United States) through Febrtiary 9,2019 (thie ‘date after the apprehension). ~~ -

3, Because this affidavit is being submitted for the limited purpose of
establishing probable cause in support of the applications for search warrants, it does not
set forth every fact that others or I have learned during the course of this investigation.
Dates, times and amounts are approximate.

EXPERIENCE AND TRAINING

4. } am a Border Patrol Intelligence Agent employed by the U.S. Department of
Homeland Security (“DHS”), Customs and Border Protection. I have been employed as a
Border Patrol Agent for approximately ten years. Currently, I am assigned to the San Diego
Sector Intelligence Unit —- San Clemente Station Intelligence Team. I am a graduate of the
Federal Law Enforcement Training Center (““FLETC”).

5. I am a Federal Law Enforcement Officer within the meaning of Rule 41(b) of
the Federal Rules of Criminal Procedure, that is, a government agent engaged in the
enforcement of the criminal laws of the United States, and thereby authorized to request
issuance of federal search and seizure warrants. I am empowered to conduct investigations
of, and to make arrests for, federal offenses.

6. As a Border Patrol Intelligence Agent, my primary duties include. the
investigation of criminal immigration-related violations under Title 8 of the United States
Code. I investigate violations of the United States Code, including alien smuggling or
human trafficking and illegal entries within the Southern District of California. I have
spoken with other agents with extensive experience in human smuggling investigations.

7. I have arrested or participated in the arrest of numerous persons for violations
under Title 8 of the U.S. Code. In these cases, I have conducted interviews with the arrested
persons and their associates, as well as cooperating individuals and informants. I have
conducted surveillance of human smugglers while operating inside the United States.
Through these investigative activities, I have gained a working knowledge and insight into

the typical activity of human smuggling organizations, and the structure of their networks.

3

 

 
Oo oOo NAW BR WN BS

Mo i) Bo bo bo to bo — —_ — — — ee me a ee
PNRRRE BFSRBS Seri aakrtaneas

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.5 Page 5 of 33

I also have gained information as to the normal operational habits of persons who make

their living as human smugglers: Through 2018 and presetit; [have been deeply involved | ~~

in the emerging maritime threat of smugglers utilizing “pangas” (Mexican fishing vessels)
and pleasure craft vessels to smuggle undocumented aliens and/or narcotics into the United
States. My duties include taking sworn statements from material witnesses and defendants,
preparing reports for criminal and administrative cases, evidence collection, seizure of
personal property, and the creation of intelligence reports.

8. Through the course of my training, investigations, and conversations with
other law enforcement personnel, defendants, and smuggled humans, I am aware that it is
a common practice for: (a) human smugglers to work in concert with other individuals and
to do so by utilizing cellular telephones, and portable radios to maintain communications
with co-conspirators in order to further their criminal activities; and, (b) the smuggled
aliens to communicate with the human smugglers or a go-between by utilizing cellular
telephones in order to further their illegal entry into the United States. Conspiracies
involved in the smuggling and trafficking of undocumented aliens generate many types of
evidence including, but not limited to, cellular phone-related evidence such as voicemail
messages referring to the method and manner of the smuggling venture, arrangements of
travel and payment, names, photographs, text messaging (via SMS or other applications),
and phone numbers of co-conspirators. For example, smugglers on vessels in maritime
smuggling events typically are in telephonic contact with co-conspirators immediately
prior to and following the crossing into U.S. territorial waters (12 miles off the coast). I
also know that human smugglers often use fraudulent information to subscribe to
communication facilities, especially cellular telephones, and frequently change
communications facilities to thwart law enforcement efforts to intercept their
communications.

9. In preparing this affidavit, I have conferred with other agents and law
enforcement personnel who are experienced in the area of human smuggling .

investigations, and the opinions stated below are shared by them. Further, I have personal

4

 

 

 
Oo UW A wn B WYN

10
11
12
13
14
15
16
17
18
19
20
21
22

23:

24
25
26
27
28

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.6 Page 6 of 33

knowledge of the following facts, or have had them related to me by persons mentioned in

. this affidavit: weet cre ee ee amc aoe Wee eter mete eee tee Fen actin near da inte ee ae ecm ene em om ee

10. Based upon my training and experience and consultations with law
enforcement officers experienced in human smuggling investigations, and all the facts and
opinions set forth in this affidavit, I submit the following:

a. Human smugglers and smuggled aliens use “digital devices,” including
cellular telephones and smart electronic devices with messaging applications because these
devices are mobile. In addition, these devices allow smugglers and smuggled aliens to
have instant access to telephone calls, instant messaging, text messaging, social media
applications, and voice messaging.

b. Human smugglers and smuggled aliens use their cellular telephones
and smart electronic devices to communicate amongst each other to coordinate the logistics
and payments related to the smuggling of the undocumented aliens into the United States
and from thereon. |

C. An undocumented alien or someone closely associated with this
undocumented alien may make contact using their cellular phones or smart electronic
devices with an initial human smuggler while the undocumented alien is outside of the
United States. They will discuss over the phone or via a messaging application about the
logistics as to how to smuggle this undocumented alien into the United States and the

financial payments involved with the smuggling act. Using the phone or a messaging

application on the phone, this smuggler will work with other associates to coordinate how

to smuggle this undocumented alien along with the financial payments. Using the phone

itself or a messaging application on their phone, the smuggler or associates will advise the

undocumented alien or the close contact to the undocumented alien about the next steps.

including the meet-up point. Using the phone or messaging application, they may discuss
the method, manner and payment at that time or after successfully smuggling the

undocumented alien into the United States.

 

 
0 Om YN DW BB WN =

NH MR BO BDO BD BRD BD BRD ORD OR ee
eo sN DH CH SB WwW NY KK CO CGO we HTD HR A BR WH NO FY S&S

 

 

Case 3:19-mj-02356-WVG Document 1 Filed 06/05/19 PagelD.7 Page 7 of 33

d. The undocumented aliens also will use their phones to make calls or

‘send text messages to disciiss the smuggling arfangenients with the smugelers themselves, [~~ |

or a go-between such as a family member or close friend prior to and during the smuggling
event. On making their illegal entry into the United States, the smuggled aliens may use
their phones to continue to communicate with the smugglers or the go-between such as a
family member or close friend to discuss the manner and method of the smuggling activity
including the payment.

e. Human smugglers use digital devices to actively monitor the progress
of their illegal cargo, i.e., the undocumented aliens, while the conveyance is in transit;

f, Human smugglers and their co-conspirators use cellular/mobile
telephones and smart devices because they can easily arrange and/or determine what time
their illegal cargo will arrive at predetermined locations both in Mexico, international
waters and in the United States; ~

g. Human smugglers use digital devices to direct the human smuggler
pilots of boats and drivers of cars to synchronize an exact drop off or pick up time of their
illegal cargo;

h. Human smugglers use digital devices to notify or warn their co-
conspirators of law enforcement activity, and in particular Custom and Border Protection
(CBP) enforcement activity, to include the presence and posture of marked and unmarked
units, as well as the operational status of law enforcement checkpoints.

1. Human smugglers use digital devices to coordinate with stash house
operators regarding the logistics of housing the people they are smuggling, such as the time
the smuggled people will be dropped off or picked up, a description of the vessel or vehicle
transporting the smuggled undocumented aliens, the number of persons in transit, the
anticipated duration of their stay, and how much and when the stash house operator will be
paid.

J: Human smugglers often keep the names, addresses, and telephone

numbers of their associates on their digital devices. Human smugglers often keep records

 

 
CON DAH FR WN

rm Nw bo KH NO BO KO KO RD OR Re ee ee eee
oOo ~s DN UO BP YH HY FF CS OHO BH DA FSF WD YO | &

 

 

Case 3:19-mj-02356-WVG Document 1 Filed 06/05/19 PagelD.8 Page 8 of 33

of meetings with associates on their digital devices, including in the form of calendar
entries ‘and loéation ‘data, such as GPS information, other locational information, ‘ard
identifying information about the smuggler and co-conspirators and the location of
previous human smuggling transactions or stash houses, and/or the identity or whereabouts
of smugglers and co-conspirators involved in human smuggling.

k. Subscriber Identity Module (SIM) cards also known as subscriber
identity modules are smart cards that store data for certain cellular telephone
subscribers. Such data includes user identity, phone number, network authorization data,
personal security keys, contact lists, stored text messages. Dependent on the cellular
device, information on a SIM cards can be collected as evidence as to the operator use of
that particular cellular telephone. SIM cards may be transferrable between different
cellular/mobile telephones. Human smugglers and their co-conspirators will replace the
SIM (memory) cards in their cellular or mobile phones as a means to avoid detection.

11. Based upon my training and experience, consultations with law enforcement
officers experienced in human smuggling investigations, and all the facts and opinions set
forth in this affidavit, I know that cellular/mobile telephones and SIM cards may and often
do contain electronic records, phone logs and contacts, voice and text communications,
and data such as emails, text messages, chats and chat logs from various third-party
applications, photographs, audio files, videos, and location data. This information can be
stored within disks, memory cards, deleted data, remnant data, slack space, and temporary
or permanent files contained on or in the cellular/mobile telephones.

12. Based on my research, training, and experience, as well as conversations with
other law enforcement personnel who have experience with GPS devices in maritime
human and narcotics smuggling events, I know the following facts:

a. Target GPS Device 1 and Target GPS Device 2 were located inside
the seized vessel, which most likely means they were utilized as navigation tools at some

point for a smuggling operation.

 

 

 
NHN NHN NM NY NY NW NY NR ORO RR
oOo aT BD ON BP WH NYO KK CT OO OH TH HF BP WY WH KY &

0 OC WN DUN PB WN

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.9 Page 9 of 33

b. A GPS device is a satellite-based navigation system made up of a

fietwork of satellites placed into orbit by thé U.S. Department of Defense: GPS works in|" ~~

any weather conditions, anywhere in the world, 24 hours a day.

c, GPS satellites circle the earth and transmit signal information to earth.
GPS receivers take this information in order to calculate the user’s exact location.
Essentially, the GPS receiver compares the time a signal was transmitted by a satellite with
the time it was received. The time difference tells the GPS receiver how far away the
satellite is. With distance measurements from a few satellites, the receiver can determine
the user’s position and display it on the unit’s electronic map.

d. A GPS receiver must be locked on to the signal of a satellite to calculate
a 2D position (latitude and longitude) and track movement. With four or more satellites in
view, the receiver can determine the user’s 3D position (latitude, longitude and altitude).
Once the user’s position has been determined, the GPS unit can calculate other information,
such as speed, bearing, track, trip distance, distance to destination, sunrise and sunset time
and more.

e. GPS Devices typically contain a feature that displays the vessel’s
journey. GPS devices typically contain “way points,” which are navigational points
programmed into the GPS to assist the pilot in navigating to particular destinations.

| FACTS AS TO THE ALIEN SMUGGLING EVENT

13. According to a report prepared by Border Patrol Agent Manglio Garcia, on
February 8, 2019 at approximately 10:10 a.m., Agent Garcia was operating a camera along
the coastline of San Diego, California. Agent Garcia observed a vessel travel in a general
northerly direction, approximately four nautical miles south of the maritime boundary line
that separates Mexico and the United States. At approximately 10:40 a.m., Agent Garcia
observed the vessel cross north of the boundary line. Agent Garcia observed the vessel as
it made its way north past Imperial Beach, California. As Agent Garcia observed the vessel

pass Point Loma, California, he identified the vessel as a 30 to 35 foot white cubby cabin

 

 

 
 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.10 Page 10 of 33

with a blue Bimini top — generally, a pleasure craft. At approximately 12:00 p.m., Agent

| Garcia contacted thé United States Coast Guard “USCG”) for assistanée?

14, USCG launched its own boat to intercept the vessel. At approximately 12:52
p-m., USCG spotted and verified the vessel matched the lookout. The USCG vessel
intercepted the vessel at approximately 2.5 nautical miles west of La Jolla, California. The
vessel was identified as a 36-foot sport fishing vessel.

15. Using the Spanish language, USCG officers notified the individuals on the
vessel that they were going to board it for a safety inspection. USCG officers then boarded
the vessel. The officers initially encountered ten individuals on board. The operator, later
identified as Jorge Luis Gomez-Espinoza (“Gomez-Espinoza”), stated that there were other
individuals on the vessel. The officers continued their safety sweep and encountered an
additional 13 persons, In the end, USCG encountered a total of 23 persons on the vessel:
These individuals were identified as: Jorge Luis Gomez-Espinoza; Jesus Medina-Espinoza;
Daniel Chulim-Colli; Javier Espinoza-Lopez; Julio Esquivel; Amado Hernandez-Garcia;
Elpidio Juarez-Soriano; Ernesto Ledesma-Ledesma; Araceli Martinez-Cedillo; Julian
Martinez-Hernandez; Tonny Emmanuel Martinez-Martinez; Arturo Medina-Moreira:
Humberto Medina-Moreira; Fernando Morales-Cruz; Jorge Quintana-Llamas; Omar
Sanches-Martinez also known as Floriberto Resendiz-Ledesma; Cecilia Santiago-
Crisostomo; Ernesto Manuel Saucedo-Hernandez; Jose Venacio-Hemandez; Gilberto
Zapata-Hernandez; Sergio Nava-Ayala; Guadalupe Jaimes-Renteria; and, A.CF., a minor,

16. — During this inspection, Jorge Luis Gomez-Espinoza stated that they were
coming from Rosarito, Mexico and were on a joyride. Gomez-Espinoza stated that the
owner of the boat was not present and that all persons on board were Mexican Nationals.

17. USCG officers then transferred the 23 subjects onto USCG Cutter Robert
Ward. These individuals were transported to Ballast Point Pier in Point Loma, California
to meet with immigration officials.

18. According to a report prepared by Border Patrol Agent Jose Heredia, at
approximately 4:00 p.m., Agent Heredia met with USCG officers at the Point Loma Naval

 

 

 

 
Oo re TDD A F&F WH —

NM NO pp bo NO POO KO RD Dw Oe Oe ee ee eR
So ~) BN UO Bp WwW NY KK CO Oo wo HS DH ON HB WW NH HH OV

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.11 Page 11 of 33

Base Station. USCG Officers notified Agent Heredia that two subjects, i-e., Jorge Luis

‘Goriez-Espinoza and Jesus Medina-Espinoza; were-suspectéd “asthe ‘principals’ inthe [~~

maritime smuggling event. Agent Heredia proceeded to question each individual as to their
country of citizenship, if they possessed proper immigration documents and if they were
in the United States legally. Based on those responses, Agent Heredia determined each
person was a citizen of Mexico without proper immigration documents to enter or remain
in the United States. All 23 individuals were arrested for an illegal entry and then
transported to the San Clemente Border Patrol Station for processing.

19, In the meantime, according to a report prepared by Supervisory Marine
Interdiction Agent Reif A. Smith, around 4:00 p.m., Agent Smith conducted a search of
the seized vessel at Ballast Point. Agent Smith stated that one of the USCG boarding team
members led him to the main saloon, which contains the helm area. Agent Smith observed
two phones and a black bag with a handheld smaller GPS device on the chart table. Agent
Smith placed those items in a brown evidence bag and handled it over to Border Patrol.

20. Agent Smith continued with his search and went into the small cabin area
where several of the smuggled aliens originally were located. In a drawer underneath the
bunk beds, Agent Smith located a small bag full of phones (collectively referred to as the
“segregated phones”). Based on my training and experience and conversations with other
law enforcement officers, it is common practice for smugglers to collect the cellular phones
of the undocumented aliens during the smuggling event. This is to ensure that the human
smugglers have full and complete control over the smuggled aliens, i.e., their illegal cargo.
This ensures that the smuggled aliens cannot contact family members, close associates or
even law enforcement. Agent Smith subsequently placed the segregated phones into a
separate evidence bag and provided the two bags to Border Patrol.

21. Onreceipt of those evidence bags at the San Clemente Border Patrol Station,
Border Patrol Agent — Intelligence Miguel Quintero identified one evidence bag as

containing Target Phone 1 and Target GPS Devices 1 and 2. He also identified the

segregated phones as containing 22 phones — including Target Phones 2 through 6 -- in

10

 

 

 
Oo A aN DH WH f& WD NH

BS bw Po Bw PO BD RD RD BRD wR RR Re ee eS
oO “sD tT FB WH BB KSB CO UO WD TD HB A FP W YP —§ |

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.12 Page 12 of 33

the other evidence bag. Agent Quintero along with Border Patrol Agent A. Burke tried to

apprehended during the event. Agent Quintero also identified a 24th phone, and noted that
this phone was not in the evidence bags but was next to those bags. This phone was
identified as a Black Samsung Galaxy Note 8, IMEI: 358503085817329 (the “Black
Samsung”). During an April 18, 2019 proffer session at the U.S. Attorney’s Office in San
Diego, California, Jorge Luis Gomez-Espinoza identified the Black Samsung as his phone.
Gomez-Espinoza provided consent to search the Black Samsung phone; however, the
agents have not received further information yet from the Black Samsung.

22. Atthe San Clemente Border Patrol Station, all 23 subjects. were processed by
law enforcement officers and interviewed,

Jorge Luis Gomez-Espinoza:

23. As to Jorge Luis Gomez-Espinoza, he was interviewed by Border Patrol
Agent Leopoldo Sanchez and Homeland Security Investigations Special Agent Kerstyn
Kowalski. Gomez-Espinoza was read his constitutional rights per Miranda, stated he
understood those rights, and agreed to speak with the agents. Gomez-Espinoza initially
claimed that he was to receive a discount towards his smuggling fee for driving the boat.
Once he beached the boat, he was going to reach out to his aunt via Facebook and make
living arrangements. Agents confronted Gomez-Espinoza with their knowledge that
individuals usually make arrangements with their relatives prior to the smuggling event
and that they thought he was lying. Gomez-Espinoza then explained that a friend
introduced him to an individual named Juan. He said that Juan mentioned that he smuggled
aliens and would give him (Gomez-Espinoza) a job. Gomez-Espinoza said that he needed
the money in order to provide for his family. Gomez-Espinoza said that Juan asked him if

he knew how to drive a boat. Gomez-Espinoza said that he was a fisherman and knew how

to drive pangas. He then claimed that Juan told him that he would receive a call at a later ©

date. Gomez-Espinoza then explained that he did, in fact, receive a call from Juan and was

1]

 

jl ascertairr the owners of the various devices by “speaking ‘with the various individuals |~ -™
Oo ON Aw KR YN

MN NN N.Y NY NYDN KY BP Be Be em ee ee ee
Co MWA A RB Do SO FEF oO Oo mH DN BR HH YE CS

said that he recruited his cousin Jesus Mediria-Espinoza.

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.13 Page 13 of 33

instructed to meet him on Thursday (which would be February 7, 2019). Gomez-Espinoza

24. According to Gomez-Espinoza, Gomez-Espinoza and Medina-Espinoza then
drove to Ensenada on Wednesday (which would be February 6, 2019). The following
morning, they had breakfast and met up with Juan at the pier in Ensenada. Gomez-
Espinoza said that Juan then gave him instructions pertaining to the smuggling event. He
instructed Gomez-Espinoza to drive the boat to an unknown location near Ensenada to pick
up people. He then was going to smuggle those people into the United States. Gomez-
Espinoza said that he was shown a location in a map on his phone. Gomez-Espinoza then
was instructed to drive the boat to the Coronado Islands and wait until the following
morning to pilot the boat into the United States. He was told to do it this way so that they
could blend in with the other boats. Gomez-Espinoza later clarified that Medina-Espinoza
was instructed to pick up another boat, drive it to the Coronado Islands and then meet with
Gomez-Espinoza at that location.

25. Gomez-Espinoza explained that, at some point, Juan was going to call him
(from a 661 Mexican area code) and tell him where to land the boat. Gomez-Espinoza also
explained that the tentative landing point was going to be in San-Clemente or Dana Point.
He said that the final location would be determined if the area was deemed clear of law
enforcement. Had they been successful in the smuggling venture, Gomez-Espinoza and
Medina-Espinoza were supposed to drive the boat back to Ensenada. Gomez-Espinoza
said that he was going to be paid approximately $300 for each smuggled alien. He planned
to pay half of the amount to Medina-Espinoza.

26. Gomez-Espinoza subsequently was charged with 21 counts of Attempted
Bringing In Aliens for Financial Gain and Aiding and Abetting, in violation of 8 U.S.C. §
1324(a)(2)(B)(ii) and 18 U.S.C. § 2, among other charges in criminal case number
19CRO817-W in the U.S. District Court for the Southern District of California. On April
2, 2019, Gomez-Espinoza pled guilty to one-count of Attempted Bringing in for Financial

Gain, which carries a three-year mandatory minimum, subject to a plea agreement under

12

 

 

 
0 OI A wv BR WN =

we Mh WH BO BOO RD BD BRD ORD OR OOOO Re ee
Oo ~~ DH TH SB WH NY KF COCO CO DO JQ HB TE SP W PB —& S&S

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.14 Page 14 of 33

criminal case number 19CR0817-W. As part of the plea agreement, Gomez-Espinoza

|| agreed to the administrative and civil forfeiture of all property seized as to this smugeling |”

event.

27. On April 18, 2019, Gomez-Espinoza and his defense counsel met with
Assistant U.S. Attorney Charlotte E. Kaiser, Border Patrol Agent — Intelligence Steve
Vargas, Border Patrol Agent J. Pineda and Air and Marine Interdiction Agent J. Varhola
as well as a Spanish interpreter at the U.S. Attorney’s Office in San Diego, California.
Gomez-Espinoza signed a proffer agreement and was advised to tell the truth and that it
was a crime to lie to federal agents. | |

28. Gomez-Espinoza initially claimed that he became involved in the smuggling
of aliens in November 2018. He said that he became involved through his friends “Juan”
and “Ivan.” He said that J uan and Ivan both live in Baja California, Mexico. He explained
how he approached Ivan, who is a boat captain, about making money. Sometime between
November 10 and 12, 2018, Gomez-Espinoza received a call on his phone from Ivan. At
that time, Gomez-Espinoza claimed that he told Ivan that he was willing to engage in alien
smuggling. Ivan then directed him to go to Ensenada and provided him with $200 U.S. for
gas and food. .Gomez-Espinoza said that he arrived in Ensenada around November 14,
2018. There, Juan picked him up in a white BMW and then went to a pier named “El
Sauzal.” Gomez-Espinoza saw several boats there. He said that Juan and he went on a
yacht to see if it worked. After they determined it worked, Gomez-Espinoza confirmed
that he wanted to smuggle. He said that he would be Ivan’s helper so that he could learn
the smuggling route. Gomez-Espinoza said that, on the next day, they left El Sauzal at
around 6 to 7 a.m. with two smuggied aliens on the boat. Gomez-Espinoza said that they
arrived in San Diego, California near a white building. They dropped off the two smuggled
aliens by giving them life vests and surfboards. They told the smuggled aliens to use the
password “Estrella” for individuals waiting for them on the shoreline. -

29, Gomez-Espinoza claimed that he tried smuggling again the following two

weeks thereafter. He said that they dropped off three smuggled aliens at the same location

13

 

 

 
oP © NY Dw BRB wWN =

NM NM BRO BRD RD BRD BRD RD BD
eo ~~). OF OD FP WwW NY SK CO CO wm NI HR rH SB YW VY KS ©

“other trips:

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.15 Page 15 of 33

in San Diego, California during both trips. He said that Ivan was the pilot during those two

30. Around this time of his discussion of events, Gomez-Espinoza was asked
when was the last time he entered the United States before the November 2018 smuggling
events. Gomez-Espinoza claimed that he had last entered when he was 10 or 11 years-old.
However, this information conflicted with information Border Patrol received from law
enforcement officers working in the Newport Beach area. Specifically, in March 2018,

local law enforcement officers encountered Gomez-Espinoza after what appeared to be a

smuggling event in Newport Beach, California. Agent Vargas then showed Gomez-

Espinoza a photograph that the local officers took of Gomez-Espinoza during that
encounter. On seeing the photograph, Gomez-Espinoza admitted that he was the person in
the photograph and that the encounter happened in early 2018. After that admission,
Gomez-Espinoza met with his defense counsel outside the presence of the other attendees
for a few minutes. Then, the defense counsel called the other attendees back into the
meeting.

31. After being conironted with this discrepancy, Gomez-Espinoza apologized for
lying and claimed that he was scared how his actions would impact him. He was
admonished not to lie again. Gomez-Espinoza then said that he did not think the Newport
Beach encounter would show-up in law enforcement records because the local officers did
not take his fingerprints. Gomez-Espinoza then admitted to being involved in
approximately 11 smuggling boat trips. He said that the prior events he described
previously did occur but during different dates. He maintained that he still had been
recruited by Juan and Ivan. |

32. For the March 2018 Newport Beach encounter, Gomez-Espinoza said that his
cousin Jesus Emmanuel Medina-Espinoza also was involved in this event. Gomez-
Espinoza said that he was going to be paid $200 to $300 per smuggled alien. He also said
that Ivan was acting as foot guide. He said that Ivan exited the boat and stayed on shore

with the six other smuggled aliens. Gomez-Espinoza said that, after dropping off Ivan and

14

 

 
COI DAA BW NH HY

NSP BO BO BD ORD ORD ORD ORDO aa a ee
Co ~s DH th BP WH NH S$ CO CO WD IF HR A HB WH WN KS |

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.16 Page 16 of 33

the other six individuals, he piloted the boat back to Mexico. However, he had been

stopped by law énforcemerit because he was driving too ‘fast. es

33. Gomez-Espinoza admitted that he lied to the local officers who stopped him
during this Newport Beach encounter. They asked him who owned the boat, and he told
them that the boat belonged to his uncle. He, however, admitted to the local officers that
he did not have immigration documents. The local officers took pictures of his cousin and
him and then released them. He said that they returned to Ensenada.

34. Gomez-Espinoza then described the landing locations for the other smuggling
events. Gomez-Espinoza explained that they would leave Mexico around 4 or 5 a.m., blend
in with the fishermen at the border and then drop off the people around sun down. He
explained how he smuggled aliens in March 2018 approximately twice. During those
events, he dropped the smuggled aliens in Newport Beach, California. Gomez-Espinoza
then consented to the search of his seized phone — the Black Samsung - and identified the
GPS coordinates for this area as 33.6171552, -117.9041620. Gomez-Espinoza then
explained how, approximately three times in April and May 2018, Ivan and he dropped off
smuggled aliens in Mission Bay in San Diego, California. Based on the information from
the Black Samsung, the GPS coordinates for this location was 32.7584964, -117.2425799,

35. Gomez-Espinoza explained that the subsequent smuggling events took place
between August 2018 and February 2019. Both Ivan and he dropped off several smuggled
aliens in Encinitas, California with GPS Coordinates 33.087432, -117.3134464, in Mission
Bay, California, and Oceanside, California with GPS Coordinates 33.2147984, -
117.4004586. Gomez-Espinoza explained that, for the ninth event, his brother Oscar
Gomez, assisted him. He said that, after dropping off the smuggled aliens, they were
stopped by the Coast Guard but subsequently released.

36. Gomez-Espinoza said that he was paid $200 to $300 per person. He claimed
that he smuggled approximately 60 people total between March 2018 and the date of his
apprehension on February 8, 2019, He thought that he used three different types of boats.

Gomez-Espinoza said that he eventually would take Ivan’s place in the smuggling _

1)

 
ob bo iw Bho bho bo i ho ie) ee — — — ee ee eo — ee —
CO sT COO OO Of OW NY FSF S&S Oo Oo HN DB AH bh WwW NH KS OS

Oo oOo nM DR ww RB WwW HY

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.17 Page 17 of 33

organization. He also said that, during the events, there always would be someone waiting

‘for the smuggled aliens at the drop-off location: =

37. For the last smuggling event in February 2019 in which Gomez-Espinoza was
arrested, Gomez-Espinoza had been told that there were two other people on the boat who
were not going to pay the smuggling fees. However, he did not know who they were. He
also addressed why the majority of the seized phones had been in one bag — i.e., the
segregated phones. Gomez-Espinoza explained that it was so that there would be no
communications from the smuggled aliens during the journey. He said that, once they
would arrive at their destination, he would provide the bag to one of the smuggled aliens.
Gomez-Espinoza said that he did not see the smuggled aliens use their phones during this
last encounter.

38. During the smuggling events, Gomez-Espinoza said that he would be in
contact with Juan at all times via his phone. He said that he would communicate via texts
including WhatsApp and voice calls. He claimed that Juan changed his number frequently.
Gomez-Espinoza also said that Juan told him that, if Gomez-Espinoza spoke with the
authorities, Juan would find out. Gomez-Espinoza said that he took this statement as a
threat.

Jesus Medina-Espinoza:

39. As to Jesus Medina-Espinoza, on or about the date of his apprehension, he
was interviewed by Border Patrol Agent Steve Vargas and Marine Interdiction Agent
Jeremy Varhola. Medina-Espinoza was read his constitutional rights per Miranda, stated
he understood those rights, and agreed to speak with the agents. Medina-Espinoza admitted
to being a citizen and national of Mexico without immigration documents to enter or
remain in the United States. He said that he entered the United States via the boat and that
his intention for entering was to work here. He also admitted that Gomez-Espinoza was
driving the boat. Medina-Espinoza stated that he himself drove the boat for approximately

two hours.

16

 

 
0 ON DAA Rw Ne

NO NH NH BO BO BO BRD RO RDO OO ee OO ee eee ee
So sa HS Ww fF WwW NY —§ CT OO Fe “s DH A fH WD NF S&S

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.18 Page 18 of 33

40. Medina-Espinoza said that, three days before their arrest, Gomez-Espinoza

offered him a job to bring peoplé from Rosarito to Los Angéles: He said that he would |~ |

receive a free smuggling trip in lieu of paying a smuggling fee. Medina-Espinoza said that
they picked up the vessel in Rosarito, Mexico at approximately 7 a.m. the day before their
arrest. He said that approximately 20 people were on the boat. They then departed at
around 10 a.m. According to Medina-Espinoza, they traveled north along the shore. He
admitted that he knew they were crossing illegally and that the other people on the boat did

39

not have “papers.” Medina-Espinoza said that they traveled for approximately five hours
before they were arrested. Medina-Espinoza admitted that Gomez-Espinoza and he were
traffickers because they both drove the boat.

41. Medina-Espinoza was charged in the same Information with Gomez-Espinoza
in criminal case number 19CR0817-W. On April 2, 2019, Medina-Espinoza pled guilty to
one-count of Attempted Bringing In Aliens without Presentation, in violation of 8 U.S.C.
§ 1324(a)(1)(A)G@) and (v)CD subject to a plea agreement. As part of the plea agreement,
Medina-Espinoza agreed to the administrative and civil forfeiture of all property seized as
to this smuggling event.

Arturo Medina-Moreira: |

42. On or about February 9, 2019, Arturo Medina-Moreira was interviewed as a
material witness. He admitted to being a citizen and national of Mexico without legal
documents to enter or remain in the United States. He said that, on or about January 25,
2019, he arrived in Tijuana from San Luis Potosi, Mexico. On his arrival, his uncle
arranged for his brother and him to be smuggled by boat into the United States for $13,000.
He said that his uncle told him to meet the smuggler at a local hotel near the center of town
in Tijuana. He said that his brother and he waited for 15 days in the hotel until they finally
received a phone call on February 7, 2019 in which they were told to get ready to leave.
Arturo Medina-Moreira said that they then met a man outside of their hotel. This man took

them on a bus to Ensenada. On arrival, they walked to a shoreline where they met up with

other people near a panga. Arturo Medina-Moreira said that they were told to get into the

17

 

 

 
0 ON DHA BRB wWN

NM NB BO DO BO BO RD RD ORDO OO ee
So Ss DH UH Hh WwW YN KS& ODO SGC WO HN HB FA BR WW LB KH SS

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.19 Page 19 of 33

boat. He said they traveled in the boat for approximately 10 minutes before they were

transferred to a bigger boat Arturo Médiria-Moreira claimed that they were in the boat for |--~

approximately 16 hours before they were arrested. Medina-Moreira identified Target
Phones 2 and 3 from the segregated phones as his phones.
Daniel Chulim-Colli:

43. On or about February 9, 2019, Daniel Chulim-Colli was interviewed as a
material witness. He admitted to being a citizen and national of Mexico without legal
documents to enter or remain in the United States. He said that, in January of this year, he
was ordered deported and was removed. He tried to return illegally to his family here in
the United States. He said that, after his removal to Ciudad Juarez, he made a friend there.
This friend made his smuggling arrangements for him. He said that he was going to pay
$14,000 as his smuggling fee. He and his friend then flew from Ciudad Juarez to Tijuana.
In Tijuana, they stayed at a hotel until they received a phone call from the smuggler. He
said that the smuggler told them the boat was ready. They then took a bus to Ensenada.
On arrival, they were transported to a remote beach with a jetty. There, they met the rest
of the group. He said that they walked to the end of the jetty and waited for approximately
20 minutes, Then, they boarded a boat. Once out at sea, they transferred to another boat.
Chulim-Colli identified Target Phones 4 and 5 from the segregated phones as his phones,
Fernandez Morales-Cruz:

44. On or about February 9, 2019, Fernando Morales-Cruz was interviewed as a
material witness, He admitted to being a citizen and national of Mexico without legal
documents to enter or remain in the United States. Morales-Cruz said that he was deported
after being convicted for driving under the influence. He said that he was deported to
Tijuana the week prior to his instant arrest. Once he arrived, he stayed at a hotel. While

in downtown Tijuana, he arranged to be smuggled into the United States for $13,000. He

said that, during a phone call, someone told him to travel via public transit to Ensenada, —

Mexico. So, he took a bus there, where he then went to a beach. He was met by some men

who took him to a location where he boarded a small boat. He said that they subsequently

18

 

 

 

 
Oo mo WD HW BF WN

NS BR BDO BO BO BR BR ORD Rw mm ee Se
ao sa DN HF WY HY FE SF Oo wmO HH DH FF WY NY KS S&S

“segregated phones ds his phone? 7

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.20 Page 20 of 33

were transferred to a larger boat. Morales-Cruz identified Target Phone 6 from the

Araceli Martinez-Cedillo:

45. On or about February 9, 2019, Araceli Martinez-Cedillo was interviewed as a
material witness. She admitted to being a citizen and national of Mexico without legal
documents to enter or remain in the United States. She stated that she knew she was making
an illegal entry. She said that her cousin arranged for them to be smuggled into the United
States. She initially stayed at a hotel with the cousin in Tijuana. They then took a taxi to
Ensenada where they boarded a boat. She said that, while out at sea, they boarded a larger
boat. Martinez-Cedillo identified two of the other phones from the segregated phones as
her phones. |
Omar Sanches-Martinez:

46. On or about February 9, 2019, an individual originally identified as Omar
Sanches-Martinez was interviewed as a material witness. He later claimed that his true
name was Floriberto Resendiz-Ledesma. In any event, at all times according to the
apprehension report for this event, he admitted to being a citizen and national of Mexico
without legal documents to enter or remain in the United States. He said that he previously
lived in Escondido, California. He, however, returned to Mexico due to a family matter.
He said that he intended to return to Escondido. And so, he traveled from Queretaro to
Tijuana, where he agreed to pay a smuggling fee of $13,000 to be returned to the United
States. He said that he spent two weeks in a hotel in Tijuana. He then was told by
smugglers to take a taxi to a location in Ensenada, Mexico where he would board a boat
there. Once he arrived there, he boarded a small boat. He said that he and the other
occupants then transferred to a larger boat. Sanches-Martinez / Resendiz-Ledesma.
identified two of the other phones from the segregated phones as his phones.

Tonny Emmanuel Martinez-Martinez:
47. On or about February 9, 2019, Tonny Emmanuel Martinez-Martinez was

interviewed as a material witness. He admitted that he previously used an alias of Hugo

19

 

 

 

 
Do eo DD ww BR WwW WY

MR bo dQ BDO BO Re BRD DD ROR Oe Re ee

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.21 Page 21 of 33

Flores-Martinez. He admitted to being a citizen and national of Mexico without legal

‘documerits to enter of remain in the United States . He said that he arranged to be smuggled”

into the United States by boat for $15,000. He said the payment was due on arrival. He
said that he stayed at an unknown hotel in Tijuana. He then took a taxi to Ensenada. He
said that four men there told him to board a boat. He said that the boat left the evening
before their arrest. While out at sea, they transferred to a larger boat. Martinez-Martinez
identified one of the phones from the segregated phones as his phone.
Ernesto Ledesma-Ledesma:

48. Onor about February 9, 2019, Ernesto Ledesma-Ledesma was interviewed as
a material witness. He admitted to being a citizen and national of Mexico without legal
documents to enter or remain in the United States. He admitted to being apprehended three
other times for illegal entry. He said that he knew he was making an illegal entry this time
around. He claimed that he took a plane from Queretaro to Tijuana. On his arrival, he
stayed with friends. He said that those friends made the smuggling arrangements on his
behalf. He said that he was going to pay $13,000 to be smuggled into the United States.
He said that the smugglers then picked him up and drove him to Ensenada. He said that a
boat came close to the jetty and he and approximately 20 other people jumped on board.
While out at sea, they transferred to another boat. Ledesma-Ledesma identified one of the
phones from the segregated phones as his phone.
Gilberto Zapata-Hernandez:

49. Onor about February 9, 2019, Gilberto Zapata~-Hernandez was interviewed as
a material witness. He admitted to being a citizen and national of Mexico without legal
documents to enter or remain in the United States. He said that he had been living in
Georgia since 2002 prior to his arrest. On December 29, 2018, he traveled to Juarez,
Mexico to obtain a visa for legal entry into the United States. He, however, was advised
that he was ineligible for admission. This happened in early January 2019. He then
overheard two men discussing returning to the United States illegally. He approached these

men. One of them told him that he could get him in contact with a smuggler. Zapata

20

 

 

 
Oo © nN DR Ww & WBS YY &

NS MB NO BD BR BRB RQ BRD BRD ee i
oO “sa A WA SP WD NY KF CD Oo OH DH rH FP WD NH KF

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.22 Page 22 of 33

claimed that he then spoke with the smuggler but that the smuggler told him it was too cold

to cross by a boat. cet cee eee nee ee ree feet ae eee teen Fo ee ee ein a nee Seine aeoeeeeses ene mec mane

50. Zapata then explained that/he traveled to his home town in Mexico to visit his
parents for 15 days. At some point, he then contacted the smuggler only to be told that the
weather was not right. He then went to visit his daughter. Around that time, the smuggler
contacted him and told him to come to Tijuana. Zapata then arrived in Tijuana around
Thursday, February 7, 2019 via plane. He was taken to an apartment and spent the night
there. He then was picked up the next day where he was in a truck ride for about an hour.
He then came to a beach where the driver of truck told him to get on a boat. He said that
he along with 20 other people boarded the boat. He said that two other male subjects
already were on the boat. Zapata said that he thought he was going to pay between $7,000
and $13,000 to be smuggled back into the United States. He reviewed a photographic line-
up and identified Medina-Espinoza as one of the boat drivers. Zapata also identified one
of the phones from the segregated phones as his phone.

Ernesto Manuel Saucedo-Hernandez:

51. On or about February 9, 2019, Ernesto Manuel Saucedo-Hernandez was
interviewed as a material witness. He admitted to being a citizen and national of Mexico
without legal documents to enter or remain in the United States. He admitted that,
approximately two years before his instant arrest, he had been ordered deported, excluded
or removed from the United States. He said that he knew it was illegal to re-enter the
United States after removal and that he came back in order to find work. He said that they
left on a boat on February 7, 2019, but then were transferred to another boat within a half
hour of their departure. He said that he made smuggling arrangements with a friend he
identified by name. He said that this friend spoke with the guide. He claimed that he was
going to pay $8,500 to be smuggled into the United States. Saucedo-Hernandez identified
one of the phones from the segregated phones as his phone.

i/ |
if

21

 

0 a a

 

 
Oo oN OA WA BB WwW Ye

NM NM BHO NB BR BR BRD ORD ORD OOO ee
OO SN DN BP WY KH RF CO CO DH HN TD OH FS WY NY S @

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.23 Page 23 of 33

Jorge Manuel Quintana-Llamas:

 

interviewed as a material witness. He admitted to being a citizen and national of Mexico
without legal documents to enter or remain in the United States. He said that he previously
was deported in September 2018. He said that he previously committed an illegal entry
through the mountains near Tecate, Mexico in 2008. He admitted to knowing it was illegal
to re-enter the United States after being removed. Quintana-Llamas said that he was going
to pay a $7,000 smuggling fee to be smuggled into the United States. He said that he
arranged to be smuggled with an individual named Guerro. He said that they initially
traveled on one boat and then transferred to another boat. Quintana-Llamas identified

Gomez-Espinoza as the driver of the boat and Medina-Espinoza as someone who helped

drive the boat. Quintana-Llamas identified one of the phones from the segregated phones

as his phone.
Cecilia Santiago-Crisostomo:

53. Onor about February 9, 2019, Cecilia Santiago-Crisostomo was interviewed
as a material witness. She admitted to being a citizen and national of Mexico without legal
documents to enter or remain in the United States. She stated that she knew she was making
an illegal entry. She said that she was staying in Tijuana when she overheard some people
discuss being smuggled into the United States by boat. She said that she joined them. She

said that she then took a bus to Ensenada and that she just followed people onto a boat.

While at sea, they transferred to a larger boat. Santiago-Crisostomo identified one of the

phones from the segregated phones as her phone.
Julian Martinez-Hernandez:

54. On or about February 9, 2019, Julian Martinez-Hernandez was interviewed as
a material witness. He admitted to being a citizen and national of Mexico without legal
documents to enter or remain in the United States. He said that, on January 16, 2018, he
flew to Tijuana from Oaxaca, Mexico. Shortly on arriving in Tijuana, he made

arrangements with an unknown man he called “El Chapparo” to be smuggled into the

22

52, On of about” February ~9;~ 2019, Jorge Manuel “Quintana:Elamas~ was}

 

 

 
ag

oOo FF SH NH Lf

10

12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.24 Page 24 of 33

United States. He said that he was going to pay $8,000 as a smuggling fee. He initially

was trying to Cross over the land biit had ‘a difficult tinié doing so. So, El Chappare told} ~

him to go to Ensenada to be smuggled on a boat.

55. On February 8, 2019, Martinez-Hernandez took a taxi from Tijuana to
Ensenada. He was told to go to a store called “3 Hermanos” and then to the shoreline
where he would see people ready to be smuggled. When Hernandez-Martinez arrived at
the shoreline, he said that he saw approximately 11 people there. The group then walked
south and came across another group already in a boat. Hernandez-Martinez was told to
get into the boat. He said that they traveled approximately one hour in that boat before
they transferred to a different boat. Martinez-Hernandez identified one of the phones from
the segregated phones as his phone.

Julio Cesar Esquivel-Ruelas:

56. On or about February 9, 2019, Julio Cesar Esquivel-Ruelas was interviewed
as a material witness. He admitted to being a citizen and national of Mexico without legal
documents to enter or remain in the United States. He stated that he knew he was making
an illegal entry. He admitted to being voluntarily removed approximately three times
before his instant arrest. He said that a known associate put him in contact with the man
who smuggled him into the United States. He said that, on Thursday morning, he met with
this smuggler in Ensenada who told him that he would travel by boat. He said that the
smuggler told him that he would have to pay $13,000. He was to pay the money to the
pick-up crew. He said that he was instructed to wait around town until boarding a bus.
The bus took him to a stop where he then got picked up by a man driving a Ford Expedition.
He said there were other people in that car. They then traveled for 20 minutes south of
Ensenada. Once they came to a stop, the driver told them to get out of the car and to walk
to the beach. He said that they did so. At approximately 4 p.m., they boarded a small boat.
After approximately ten minutes, they boarded a bigger boat. Esquivel-Ruelas identified
one of the phones from the segregated phones as his phone.

HI

23

 

nn ne ie cn te teeta Gee ene epics een

 
0 Oo YD A A BR Ww WH»

NM BS tO KB BR KO BR RD ORDO OO Oe ee ee ee
oO ns DH UO BP WwW HY KF OC Oo OH DH HH FP WH HS S&S

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.25 Page 25 of 33

Humberto Medina-Moreira:

~ 572~ On orabout Februaty 9; 2019, Humberto Medina-Moreira was interviewed")

as a material witness. He admitted to being a citizen and national of Mexico without legal
documents to enter or remain in the United States. He said that he knew he was making an
illegal entry into the United States. He claimed that his uncle made smuggling
arrangements for him. He then spoke about how he spent 15 days in a hotel in Tijuana.
He said that they took different buses and a van to Ensenada where they then boarded a
boat. He said that the driver of the boat told him to get onto it. He recalled transferring to
a larger boat when they got out into sea. Humberto Medina-Moreira identified one of the
phones from the segregated phones as his phone.

Javier Espinosa-Lopez:

58. On or about February 9, 2019, Javier Espinosa-Lopez was interviewed as a
material witness. He admitted to being a citizen and national of Mexico without legal
documents to enter or remain in the United States. He admitted to being apprehended
several other times for illegal entry by U.S. Border Patrol and claimed to have been
voluntarily removed. He said that he lived in Santa Maria, California for several years and
worked on a farm. He claimed that he left voluntarily for Mexico to visit family. He then
planned his illegal return. He said that, on the Wednesday before his arrest, he boarded a
bus from Oaxaca and traveled to Tijuana. There, he met two men who told him that they
would smuggle him across the border. He thought that he was going to pay $13,000 as a
smuggling fee. He then spent the night at his uncle’s residence in Tiyuana and returned to
those two men the next day. He then was driven to Ensenada, where he boarded a boat

with approximately 20 other people. He said that there were two men who operated the

boat. Espinosa-Lopez identified one of the phones from the segregated phones as his

phone.

Elpido Juarez-Soriano:

59. On or about February 9, 2019, Elpido Juarez-Soriano was interviewed as a

material witness. He admitted to being a citizen and national of Mexico without legal

24

 

 

 
0 OI DAM B WN =

MS PM NH NB VY HN NO KN NHN | S&S ee ee ee ee ee
oOo ~ DR Ho S&S WH YP YF CS CB OH > DH A SB W NH KH S&S

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.26 Page 26 of 33

documents to enter or remain in the United States. He said that he arranged to be smuggled

‘into the United States while he was in Tijuana. He said that he made those arrangements

over the phone with an unknown individual. He said that he agreed to pay $10,000 to be
smuggled on a boat. He said that he boarded the boat on approximately 4 p.m. the day
before his arrest. While out at sea, he said that they transferred to another boat. Agents
were unable to have Juarez-Soriano identify any of the phones as belonging to him.
Amado Hernandez-Garcia:

60. On or about February 9, 2019, Amado Hernandez-Garcia was interviewed as
a material witness. He admitted to being a citizen and national of Mexico without legal
documents to enter or remain in the United States. Hernandez-Garcia said that,
approximately one week before his arrest, he was released from U.S. custody. He said that
he had been in custody in Arizona for illegal entry. On his release, Hernandez-Garcia said
that he and a friend went to Tijuana in order to make another illegal entry. He said that
they arrived around February 5, 2019. They spoke with the smuggler later that day and
made arrangements. He said that he planned to pay $8,000 as a smuggling fee. He said
that they stayed at the smuggler’s home for two days before they left. They then took a
taxi to a beach approximately two hours away. Once they arrived at the beach, Hernandez-
Garcia said that they met a different smuggler. They boarded a small boat but then
eventually were transferred to a larger boat. Agents were unable to have Hernandez-Garcia
identify any of the phones as belonging to him.
Other Undocumented Aliens |

61. Jose Venancio-Hernandez also was identified a citizen of Mexico without
legal documents to enter or remain in the United States. He identified one of the phones
from the segregated phones as his phone. In addition, Sergio Naya-Ayala and Guadalupe
Jamie-Renteria also were on the boat. Both were charged with illegal re-entry, in violation
of 8 U.S.C. § 1326. On February 11, 2019, Magistrate Judge William V. Gallo authorized
a complaint on the illegal re-entry charge for Jamie-Renteria in criminal case number

19MJ0596-WVG. Jaime-Renteria then pled not guilty to a one-count Information for

25

 

 

 

 
0 OY A WwW PB wh

Le ee ee No ee
Oo sa DH WH BP WwW NY KH CGC Oo Be IN DH A BP WH NH KF S&S

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.27 Page 27 of 33

attempted illegal re-entry, in violation of 8 U.S.C. § 1326. Jaime-Renteria previously

identified one of the phones fron the segregated phones as his phone: As for Naya-Ayala, [~~

he was charged with illegal re-entry in criminal case number 19MJ0602-WVG. On or
about April 9, 2019, Naya-Ayala pled guilty to a one-count Information, charging him with
attempted illegal-re-entry, in violation of 8 U.S.C. ' 1326. He currently is awaiting
sentencing. Naya-Ayala previously identified one of the phones from the segregated
phones as his phone.
Pertinent Information on the Target Phones and Devices

62. Based upon my experience and training, consultation with other law
enforcement officers experienced in alien smuggling investigations, and all the facts and
opinions set forth in this affidavit, I believe that Target Phones 2 through 6 were used to
coordinate between the smuggled aliens with human smugglers and/or their go-betweens
regarding the attempted bringing in of aliens without presentation and for financial gain,
and for aiding and abetting of illegal entries. All of these phones were located in a bag (the
segregated phones) that was seized from the vessel involved in the smuggling venture.
This tactic of segregating the phones from the smuggled aliens shows that smugglers know
smuggled aliens use their phones to communicate their whereabouts and travel
arrangements. In fact, as discussed above, many of the smuggled aliens interviewed as
material witnesses explained how they arranged with human smugglers to be smuggled
into the United States. Where possible, some of them explicitly spoke about phone
communications. I believe that recent calls made and received, telephone numbers, contact
names, electronic mail (email) addresses, appointment dates, text messages, pictures and
other digital information are stored in the memory of cellular phones and SIM cards may
identify other persons — i.e., human smugglers -- involved in alien smuggling activities.
Based upon my experience and training, consultation with other law enforcement officers
experienced in alien smuggling investigations, and all the facts and opinions set forth in
this affidavit, I believe that information relevant to the smuggling activities of Gomez-

Espinoza, Medina-Espinoza and their co-conspirators, such as telephone numbers, made

26

 

 
0 ONY DAM BwWN

NB NM hy bh WD OND ORD BRD ORO ete
oO sD DH UA SF WY NF CT Oo oO HN DH A BH WY VY FF S&S

 

 

Case 3:19-mj-02356-WVG ‘Document 1 Filed 06/05/19 PagelD.28 Page 28 of 33

and received calis, contact names, electronic mail (email) addresses, appointment dates,

‘messages, picttirées and “Other digital information are “stored ‘in the memory ‘of Target" |

Phones 2 through 6 described herein.

63. Based upon my experience and training, consultation with other law
enforcement officers experienced in alien smuggling investigations, and all the facts and
opinions set forth in this affidavit, I believe that Target Phone 1 and Target GPS Devices
1 and 2 were used in furtherance of the attempted bringing in of aliens without presentation
and for financial gain, and for aiding and abetting of illegal entries. This phone and the
devices were located in the area where Gomez-Espinoza and Medina-Espinoza piloted the
boat. Based upon my experience and training, consultation with other law enforcement
officers experienced in alien smuggling investigations, and all the facts and opinions set
forth in this affidavit, I believe that information relevant to the smuggling activities of
Gomez-Espinoza, Medina-Espinoza and their co-conspirators, such as addresses, location
and mapping data, pictures and other digital information are stored in the memory of
Target Phone 1 and Target GPS Devices 1 and 2 described herein.

METHODOLOGY

64. It is not possible to determine, merely by knowing the cellular/mobile
telephone’s or GPS device’s make, model and serial number, the nature and types of
services to which the device is subscribed and the nature of the data stored on the device.
Cellular/mobile devices today can be simple cellular telephones and text message devices,
can include cameras, can serve as personal digital assistants and have functions such as
calendars and full address books and can be mini-computers allowing for electronic mail
services, web services and rudimentary word processing. An increasing number of
cellular/mobile service providers now allow for their subscribers to access their device over
the internet and remotely destroy all of the data contained on the device. For that reason,
the device may only be powered in a secure environment or, if possible, started in “flight
mode” which disables: access to the network. Unlike typical computers, many

cellular/mobile telephones do not have hard drives or hard drive equivalents and store

27

 

 

A A TE
oH NY WD HA B&B WN

me NM NM Ww WY hw hw bh bm Ree ee me ee
oO ~~ DA Oo & WH HO —& CF OO DBO HT DH AH FH WW WB KF S&S

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.29 Page 29 of 33

information in volatile memory within the device or in memory cards inserted into the

‘device. Current technology providés somié soltitions for acquiritiz some of the data stored | ~

in some cellular/mobile telephone models and GPS devices using forensic hardware and

|software. Even if some of the stored information on the device may be acquired

forensically, not all of the data subject to seizure may be so acquired. For devices that are
not subject to forensic data acquisition or that have potentially relevant data stored that is
not subject to such acquisition, the examiner must inspect the device manually and record
the process and the results using digital photography. This process is time and labor
intensive and may take weeks or longer.

65. Following the issuance of these warrants, I will collect Target Phones 1

through 23 and Target GPS Devices | through 2 and subject them to analysis. All forensic

analysis of the data contained within the telephones, memory cards and GPS devices will
employ search protocols directed exclusively to the identification and extraction of data
within the scope of this warrant.

66. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to these warrants may require a range of data analysis techniques, including
manual review, and, consequently, may take weeks or months. The personnel conducting
the identification and extraction of data will complete the analysis within ninety (90) days,

absent further application to this court.

if
CONCLUSION

67. Based on all of the facts and circumstances described above, I believe that
probable cause exists to conclude Target Phones 1 through 6 and Target GPS Devices
1 through 2 were used to facilitate the criminal offenses identified herein by transmitting
and storing data, specifically that described in Attachment B, which constitutes evidence
of violations of: Title 8, United States Code, Section 1324(a)(2)(B)(ii) and Title 18, United
States Code, Section 2 -- Attempted Bringing in Aliens for Financial Gain and Aiding and
Abetting; Title 8, United States Code, Sections 1324(a)(1)(A)(i) and (v)(ID) -- Attempted

28

 

Se tie

 
Mm bd NO BO BSD BO BRD BRD ORD OOO

 

 

Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.30 Page 30 of 33

Bringing In Aliens Without Presentation and Aiding and Abetting; Title 8, United States

Code, Sections 1324(a)(1)(A)Gi) and (v)(I) — Conspiracy to Trarisport Aliens in the United [~~

States; and, Title 8, United States Code, Section § 1325(a)(1) and Title 18, United States
Code, Section 2 -- Attempted Improper Entry and Aiding and Abetting. I also believe that
probable cause exists to believe that evidence, fruits and instrumentalities of illegal activity
committed by Gomez-Espinoza, Medina-Espinoza and their co-conspirators continues to
exist on Target Phones 1 through 6 and Target GPS Devices 1 and 2 as described in
Attachments A-1 through A-8 because the phones and GPS devices have been stored in a

secure location. Therefore, I respectfully request that the Court issue these warrants.

I swear the foregoing is true and correct to the best of my knowledge and belief.

(aH
Roland V. Negal I. Maal

Border Patrol Agent Intelligence
U.S. Border Patrol

 

—_

Subscribed and sworn to before me this S day of June, 2019.

bMS

The Honorable William V. Gallo
United States Magistrate Judge

 

29

 

 

 
Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.31 Page 31 of 33

ATTACHMENT A-1

 

on se _ - PROPERTY TO BE SEARCHED- ne

Target Phone 1

Black Doppio Cellular Phone
IMEI: 352897084359861
EPF#: 2019565 100003501-0001

Currently in the possession of San Diego Sector Asset Forfeiture Office at the Chula Vista
Border Patrol Station, located at 311 Athey Ave, San Ysidro, California 92173.
Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.32 Page 32 of 33

ATTACHMENT B
_TEMS TO BE SEIZED

Authorization to search Target Phones 1 through 6 and Target GPS Devices 1
and 2 includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in Target Phones 1 through 6 and
Target GPS Devices 1 and 2 for evidence described below. The seizure and search of
Target Phones 1 through 6 and Target GPS Devices 1 and 2, and will be conducted in
accordance with the affidavit submitted in support of the warrant.

The evidence to be seized from Target Phone 1 and Target GPS Devices 1 and 2
will be electronic records, communications, and data such as emails, text messages,
photographs, audio files, videos, and location data for the period from March 1, 2018 (when
Jorge Luis Gomez-Espinoza, the pilot of a vessel with the smuggled aliens, claimed he

began smuggling aliens for a human smuggling organization) through February 9, 2019

"(the date after the apprehension). The evidence to be seized from Target Phones 2

through 6 will be electronic records, communications, and data such as emails, text

messages, photographs, audio files, videos, and location data for the period from January

1, 2019 (the approximate date that the majority of the smuggled aliens began their ‘

communications to be smuggled into the United States) through February 9, 2019 (the date

_ after the apprehension).

a. tending to identify the smuggling of undocumented aliens into the United
States and then to the final destination within the United States;

b. tending to identify accounts, facilities, storage devices, and/or services—such
as email addresses, IP addresses, and phone numbers—used to facilitate the
smuggling of undocumented aliens into the United States, or to their final
destination within the United States;

C. tending to identify co-conspirators, criminal associates, or others involved in
the smuggling of undocumented aliens into the United States, or to their final

destination within the United States;

 

 
Case 3:19-mj-02356-WVG Document1 Filed 06/05/19 PagelD.33 Page 33 of 33

d.

g.

tending to identify travel to or presence at locations such as stash houses, ports

“or call” latinch bays, “or “delivery ‘points involved “in” the “siitigeling of ~~

undocumented aliens into the United States, or to their final destination within
the United States;

tending to identify the user of, or persons with control over or access to, the
subject telephones or GPS devices; and/or

tending to place in context, identify the creator or recipient of, or establish the

time of creation or receipt of communications, records, or data involved in the

. activities described above; and

tending to identify method, and manner of payment for smuggling of

undocumented aliens into the United States, or to their final destination within the

United States;
which are evidence of violations of: Title 8, United States Code, Section 1324(a)(2)(B)(ii)
and Title 18, United States Code, Section 2 -- Attempted Bringing in Aliens for Financial
Gain and Aiding and Abetting; Title 8, United States Code, Sections 1324(a)(1)(A)(i) and
(v)C) --- Attempted Bringing In Aliens Without Presentation and Aiding and Abetting;
Title 8, United States Code, Sections 1324(a)(1)(A)(ii) and (v)(I) — Conspiracy to Transport
Aliens in the United States; and, Title 8, United States Code, Section § 1325(a)(1) and Title
18, United States Code, Section 2 -- Attempted Improper Entry and Aiding and Abetting.

toot IER Tete

3

 
